Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the claims
Claims 1, and 9-29 are pending and claims 1 and 23-29 are examined on merits in this office action. See office action of 11/27/2019 for the withdrawal of claims 9-22 from consideration as being directed to non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The liquid concentrate, as claimed encompasses an inordinately a various combinations of a large number liquid concentrates provided by combinations and permutation of various types of neutral salts with various types of surfactant as disclosed in claim 1, for which the specification does not have clear descriptive support for extracting mycotoxins in a sample. The buffering salts in the liquid concentrate encompasses 6-18% of various neutral salt (note that “plurality” encompasses more than one i.e. 2-10 or more of neutral salts)  and 6-18% of various acidic salt ((note that “plurality” encompasses more than one i.e. 2-10 or more of neutral salts) and the surfactants in the liquid surfactants comprises one or more (note that “more” encompasses more than one i.e. 2-10 or more of surfactants), for which the specification does not have a clear descriptive support. Throughout the specification, the recitation “buffering salts comprising a neutral salt and an acidic salt” have not been recited anywhere in the specification, let alone plurality of neutral salt in combination with a plurality of acidic salts for providing the plurality of buffering salts for exrtracting nycotoxins in a sample. The recitation “salt” cannot be considered as guidance of “neutral salt” (i.e. a narrower limitation) in the specification as nowhere in the specification have the recitation or guidance for buffering salt comprising “a neutral salt and an acidic salt”. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).
As encompassed by the claim, the plurality of neutral salt can be selected from various salts, for which the specification does not have a clear guidance in the specification as the specification does not recite “neutral salt” and does not have any clear guidance for selecting neutral salts including plurality of neutral salts at a final concentarions of 6-18% and 5-15% as encompassed by the claims. As for example, a plurality of buffering salts may comprise 5 neutral salts (sodium sulfate, potassium chloride, sodium iodide, potassium bromide and sodium chloride, each having 6-18 wt % in the liquid concentrate) and 2-5 acidic salts (each having 1-18% wt%) for a liquid concentrate for extracting mycotoxins, for which the specification does not have a clear descriptive support and guidance. The buffering salts may comprise 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, 18 wt% sodium sulfide and 18 wt% sodium bisulfate (an acidic salt), 18% sodium sulfate (neutral salt), 18% (potassium chloride), 18% sodium iodide; and the surfactant may comprise 2.4% trimethylhexadecyl ammonium chloride (including other surfactants) for a liquid concentrate for extracting mycotoxins in a sample, for which the specification does not have a clear descriptive support and guidance in the specificaiton. The liquid concentrate, as claimed may comprise 2.4% sodium stearate, 18 % potassium acetate, 18% sodium bisulfate, 18% sodium sulfate and 18% potassium iodide. As claimed in claims 25 and 26, the liquid concentrate may comprise 6 wt% SDS, 7 wt% sodium stearate, 7 wt% trimethylhexadecyl ammonium chroride for surfactants and 7 2PO4, 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, and 18 wt% sodium sulfide for plurality of buffering salts. Except for disclosing a laundry lists of various salts and surfactants, the specification does not have clear descriptive support and clear guidance for various combinations and various concentrations of the inordinate number of salts and surfactants for extracting mycotoxins in a sample. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).  Purdue Farma (Fed. Cir. 04/17/19) (aff’g PTAB that patent owner failed its burden to show claimed combination described in provisional where references to two elements of that combination as part of a “laundry list” of possible mixtures, “do not constitute ‘blaze marks’ that indicate or direct that a particular combination should be made ‘rather than any of the many others which could also be made.
However, throughout the specification, the examples and assays are strictly limited to specific liquid concentrate wherein the salts and surfactants in the liquid concentrate are strictly limited. In the examples and assays, buffering salts are limited to salts of NaCl and Na2HPO4 having a specific percentage and the surfactant is limited to SDS and Tween 20 at a specific percentage, wherein as claimed, the liquid concentrates 
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See University of California v. Eli Lilly and Co., 43 USPQ2d 1398,1406 (Fed. Cir. 1997). A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.

A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Boichem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii.
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
Here, in this case, the disclosure of liquid concentrate consisting of NaCl,  Na2HPO4 and SDS or Tween 20 at a specific percentage cannot be considered representative of a liquid concentrate comprising 2.4% sodium stearate, 18 % potassium acetate and 18% sodium bisulfate, 18%sodium sulfate and 18% potassium iodide; a liquid concentrate comprising 6 wt% SDS, 7 wt% sodium stearate, 7 wt% trimethylhexadecyl ammonium chroride, 7 wt% NaCl, 7 wt% NaH2PO4, 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide and 18 wt% sodium sulfide; or a liquid concentrate comprising 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, 18 wt% sodium sulfide, 18 wt% sodium bisulfate (an acidic salt); and 2.4% trimethylhexadecyl ammonium chloride and all the various combinations and percentages as encompassed by the claims. 
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for the enormous number of liquid concentrates as 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jun et al (CN101812121B).
In regards to claims 1, 23-24 and 27, Jun discloses protein extraction solution comprising 8g of NaCl, 0.2g KCl, 1.44g of Na2HPO4, 0.24g of KH2PO4 and 2g of SDS per liter (Abstract). That is the solution comprises a surfactant and a plurality of buffering salt. The grams of the compound in 1 liter solution, provides a solution comprising 0.2% SDS and 0.988% total of plurality of buffering salts (0.8% NaCl +0.02% KCl +0.144% Na2HPO4 + 0.024% KH2PO4).
Jun does not disclose the concentration as claimed in claim 1 but however, since Jun discloses extraction solution having 0.8% NaCl and 0.2% SDS, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution, as for example, 10X, 15X or 20X concentrated solution for convenience in "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
It is noted that the recitation “for extracting mycotoxins in a sample”, is an intended use language and a recitation of the intended use of the claimed invention must result .  
Claim 1 and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barile et al (US 2011/0060131A1).
In regards to claims 1, 23-24 and 27, Barile discloses extraction solution comprising extraction solution comprising plurality of buffering salts comprising 4.29 mM disodium hydrogen phosphate, 1.47 mM monopotassium phosphate, and 137 mM sodium chloride, and 0.1% tween 20 (i.e. polysorbate 20) (a surfactant), which provides a solution comprising 0.1% Tween and 0.877% of plurality of buffering salts (0.8% NaCl + 0.06% Na2HPO4 + 0.017% NaH2PO4).
Barile does not disclose the concentration as claimed in claim 1 but however, since Barile discloses extraction solution comprising 0.877% plurality of buffering salt, and 0.1% tween, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution, as for example 10X-50X concentrated solution for convenience in essay performance. For a  concentrated solution, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 8.77% plurality of buffering salt and 1% Tween (for 10X), 13.15% of buffering salt and 1.5% Tween (for 15X) or 17.54% of buffering salt and 2% Tween (For 20X). One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization based on extraction of various types of protens. Therefore, various concentrated solution of the extraction solutions with some differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
It is noted that the recitation “for extracting mycotoxins in a sample”, is an intended use language and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since all the components of the composition of the prior art are similar to the instant composition, the composition would be capable of performing the intended use.
Response to argument
Applicant's arguments and amendments filed 12/14/2020 have been fully considered and are not persuasive to overcome the rejection under 35 USC 112(d) in view of the amendments but however, Applicant’s arguments regarding 35 USC 112(a) have been rendered moot in view of the new grounds of rejections necessitated by Applicant’s amendments.  In regards to 35 USC 103 rejections, Applicants arguments have fully been considered but are not found persuasive.
In regards to rejection under 35 USC 112(a), Applicants argued that plurality of buffering salts comprising a neutral salt and acidic salt are disclosed in paragraphs [00133, [0043], and [0071].  However, none of the paragraphs recites “neutral salt” and provides guidance of selecting one or more “neutral salt” in combination with one or more “acidic salt”. Paragraph provides a laundry list of salts and not mention of selecting neutral salt. Paragraph [0043] recites “buffering salt generally includes salts, acidic salts, basic salts or combinations thereof. The buffering salt may not react with other components in the solution but influence on pH, buffering or electrolytic properties thereof”. Paragraph [0071] provides a laundry list of salt, acidic salt and basic salt. However, there is no guidance for selection of “neutral salt” in combination of acidic salt with a surfactant for a liquid concentrate for extracting mycotoxins in a sample. A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).  Purdue Farma (Fed. Cir. 04/17/19) (aff’g PTAB that patent owner failed its burden to show claimed combination described in provisional where references to two elements of that combination as part of a “laundry list” of possible mixtures, “do not constitute ‘blaze marks’ that indicate or direct that a particular combination should be made ‘rather than any of the many others which could also be made. Further, as described in the rejection, a chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. The disclosure of one or two species of liquid concentrate composition consisting of NaCl,  Na2HPO4 and SDS or Tween 20 at a specific percentage cannot be considered representative of the various combinations of plurality of neutral salts, acidic salts and various surfactants at various concentrations as encompassed by the scope of the claims.
In regards to 35 USC 103 rejection over Jun, Applicants argued that Jun has clearly already optimized the concentration of the components of extraction solution described therein for extraction purposes and thus it is only with the hindsight provided present disclosure that on would concentrate the solution of Jun as proposed in the office action.
The above arguments have fully been considered but are not found persuasive. Jun discloses extraction in different types of soil utilizing the extraction composition unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to 35 USC 103 rejection over barile, the reference teaches extraction composition for extraction from tampon and the buffering salt composition is based on a particular type of tampon but however, one of ordinary skilled in the art can easily envisage optimization of the concentration depending of various types of tampon. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).


Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641